Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain notations or labeling in a foreign language.  The labeling on the axes of figures should be translated into the English language.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10-11 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claim 6, the claim includes the term “salt-like” to describe the host lattice.  It is unclear what salt the claim is referring to and it is further unclear what structures are ‘like’ a salt as it is set forth in the claims.  The scope of the claimed salt-like structure is indefinite and is not clearly set forth in the specification or claims.

Regarding Claim 10, the claim sets forth the formula O1CzD1-z.  The value of z is not set forth in the claims.  It is not clear whether the claimed composition is set forth in terms of the first or second formula.  

Regarding Claim 11, the claim sets forth a formula including the variables X, Z1, Z2, and n.  All of these variables are not described by the claims.  As this is the case, the formula as set forth is wholly indefinite.  

8.	Regarding Claim 16, the claim sets forth a step of using the material for a biological event or a biological applicant, but does not set forth steps for such a use.  As the claim does not set forth clear steps for using the material in these applications, the claim is indefinite in terms of the scope of the claimed method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan in their publication “Multidentate zwitterionic ligands provide compact and highly biocompatible quantum dots”.

Regarding Claim 1:  Zhan teaches the creation of zwitterionic nanoparticles wherein the nanoparticles comprise a quantum dot nanoparticle having a size of 5.3 nm (See Colloidal stability of the hydrophilic qd’s section). The nanoparticles are enclosed by a zwitterionic case (See Figure 6).  

Regarding Claim 2:  Zhan teaches that the nanoparticles are luminescent (See Figure 3).

Regarding Claim 3:  Zhan teaches the conjugation of the nanoparticle with active substance molecules such as His-tagged protein, maltose binding protein and mCherry protein (See Conclusion).

Regarding Claim 4:  The quantum dots (nanoparticle) have a core and a shell. The core is CdSe and the shell is ZnS, both of which are semiconductor materials (See  quantum dot synthesis).

Regarding Claim 8:  The core of the nanoparticle has a structure described by the claimed formula where M is Cd, A is Se, w is 1, x is 0, y is 1 and z is 0 (See  quantum dot synthesis).  

Regarding Claim 9-10:  The quantum dots have a shell (See  quantum dot synthesis) of composition ZnS.  This composition meets the claim where O is Zn, C is S, s is 1, t is 1 and u is 0.

Regarding Claim 11-13:  Zhan teaches zwitterionic compounds as shown in Figure 1 and described in the introduction, wherein the particle includes sulfur as an A group, a first linker group containing saturated carbons and hetero atoms, a first dipolar group in the form of an amino, a second linker group including linear saturated carbons, and a second dipolar group in the form of a sulfonate.  The compound conjugated to the particle is shown in figure 3, wherein the bond between the particle and compound is through a mercapto group (S).  Both linker groups have between 1 and 40 carbon atoms and heteroatoms, N and O are contained in the composition. 

Regarding Claim 14:  Zhan teaches compositions containing the nanoparticles described above in aqueous solutions, such as saline buffers and human serum (See Section 2.1)
	  
Regarding Claim 15-16:  Zhan teaches a method comprising the binding of polyzwitterions with various biological molecules, such as proteins (See Section 2.1 and Figure 6).  The binding of the nanoparticles to targets is a biological application of the material as claimed. 



Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlenoff in US20130256583.

Regarding Claim 1:  Schlenoff teaches the creation of nanoparticles having a zwitterionic coating (case; casing).  The nanoparticles  may have a size less than 6 nm (See Paragraph 29-30).  The nanoparticles may be enclosed by a zwitterionic coating (case) on the core (See Paragraph 38).

Regarding Claim 2:  The nanoparticles of Schlenoff may be magnetic and luminescent (See 34-35).

Regarding Claim 3:  The nanoparticle may include active substance molecules such as luminescent molecules chosen from rhodamine, pyrene, fluorescein and other dyes (See Paragraph 34). 

Regarding Claim 5:  The nanoparticle may include dopants such as heavy metals including chromium, cobalt, copper, silver (See Paragraph 35 and 36).

Regarding Claim 6:  Schlenoff teaches that the nanoparticle may be maghemite, which has a cubic crystal structure, which is a salt-like host lattice as claimed (See Paragraph 32).  The material may be doped with rare earth ions such as Dy, Er, Gd, Ho, Nd, Y, Pr, Sm, Yb, Tb, amongst others (See Paragraph 35-36).

Regarding Claim 7:  Schlenoff teaches that the nanoparticle consists of an oxide of iron (See Paragraph 32).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734